 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT dated March 28, 2007 (the “Agreement”)
is entered into by and among Nortel Networks Corporation, a Canadian corporation
(the “Company”), Nortel Networks Limited, a Canadian corporation (“NNL”), and
Nortel Networks Inc., a Delaware corporation (“NNI” and, together with NNL, the
“Guarantors”), [            ] (“[            ]”), [           ] (“[          
]”) and the several Initial Purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”) for whom [           ] and [            ] are acting as
representatives (in such capacity, the “Representatives”).
     The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated March 22, 2007 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of
U.S.$500,000,000 aggregate principal amount of its 2.125% Convertible Senior
Notes due 2014 (the “2014 Notes”), U.S.$500,000,000 aggregate principal amount
of its 1.750% Convertible Senior Notes due 2012 (the “2012 Notes”) and, at the
election of the Representatives up to an additional U.S.$75,000,000 aggregate
principal amount of its 1.750% Convertible Senior Notes due 2012 (the “2012
Optional Notes”) and/or up to an additional U.S.$75,000,000 aggregate principal
amount of its 2.125% Convertible Senior Notes due 2014 (the “2014 Optional
Notes” and, together with the 2012 Optional Notes, the “Optional Securities”
and, together with the 2012 Notes, the 2014 Notes and the Common Shares into
which the 2012 Notes, the 2014 Notes and the Optional Securities are
convertible, the “Securities”), in each case to cover over-allotments, if any.
The 2012 Notes, the 2014 Notes and the Optional Securities will, in each case,
be guaranteed on an unsecured senior basis by NNL and, initially, NNI. As an
inducement to the Initial Purchasers to enter into the Purchase Agreement, the
Company and the Guarantors have agreed to provide to the Initial Purchasers and
their direct and indirect transferees the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     “[       ]” shall have the meaning set forth in the preamble.
     “Common Shares” shall mean any common shares, no par value, of the Company.
     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
     “[       ]” shall have the meaning set forth in the preamble.
     “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended from time to time.

 



--------------------------------------------------------------------------------



 



     “First Closing Date” shall mean the First Closing Date as defined in the
Purchase Agreement.
     “Free Writing Prospectus” shall mean any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with the Shelf
Registration.
     “Guarantors” shall have the meaning set forth in the preamble and shall
also include any Guarantor’s successors.
     “Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture.
     “Indemnified Person” shall have the meaning set forth in Section 4(c)
hereof.
     “Indemnifying Person” shall have the meaning set forth in Section 4(c)
hereof.
     “Indenture” shall mean the Indenture relating to the Securities dated as of
March 28, 2007 among the Company, the Guarantors and The Bank of New York, as
trustee, and as the same may be amended from time to time in accordance with the
terms thereof.
     “Initial Purchasers” shall have the meaning set forth in the preamble.
     “Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.
     “Issuer” shall mean the Company and the Guarantors.
     “Issuer Free Writing Prospectus” shall mean any Free Writing Prospectus
prepared by and on behalf of an Issuer or referred to by any Issuer in
connection with the Shelf Registration.
     “Issuer Information” shall have the meaning set forth in Section 4(a)
hereof.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities (assuming conversion
of all Securities into Common Shares); provided that whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, any Securities, or Common Shares into which the Securities
were converted, owned directly or indirectly by the Company or any of its
affiliates shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage or amount.
     “Notes” shall mean the 2012 Notes, the 2014 Notes, the 2012 Optional Notes
and the 2014 Optional Notes.
     “Optional Securities” shall have the meaning given to such term in the
preamble hereto.
     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Prospectus” shall mean the prospectus included in the Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by the Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

-2-



--------------------------------------------------------------------------------



 



     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Questionnaire” shall have the meaning set forth in Section 2(a)(iii) of
this Agreement.
     “Registrable Securities” shall mean each Note and related guarantees and
the Common Shares into which the Notes are convertible until the earlier of
(i) the date on which such Note and related guarantees or the Common Shares into
which the Notes are convertible have been sold or otherwise transferred pursuant
to an effective Shelf Registration Statement; (ii) the date that is two years
after the later of the date of original issue of such Note and related
guarantees and the last date that the Company or any of its affiliates was the
owner of such Note and related guarantees (or any predecessor thereto);
(iii) the date on which such Note and related guarantees or the Common Shares
into which the Notes are convertible may be resold without restriction pursuant
to Rule 144(k) under the Securities Act or any successor provision thereto; or
(iv) the date such Note and related guarantees or the Common Shares into which
the Notes are convertible have been publicly sold pursuant to Rule 144 under the
Securities Act or any successor provision thereto.
     “Registration Default” shall have the meaning set forth in Section 2(d) of
this Agreement.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including without limitation: (i) all SEC, stock exchange or National
Association of Securities Dealers, Inc. registration and filing fees, (ii) all
reasonable fees and expenses incurred in connection with compliance with state
securities or blue sky laws (including reasonable fees and disbursements of one
counsel for any Underwriters or one counsel for the Holders (which counsel shall
be selected by the Majority Holders and which counsel may also be counsel for
the Initial Purchasers) in connection with blue sky qualification of any
Registrable Securities), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing the Shelf
Registration Statement, any Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) any fees charged by rating agencies for
rating the Registrable Securities, (v) all fees and disbursements relating to
the qualification of the Indenture under applicable securities laws, (vi) the
fees and expenses of the Trustee and any paying agent (including related fees
and expenses of any counsel to such parties), (vii) the fees and disbursements
of counsel for the Company and the Guarantors and the reasonable fees and
disbursements of one counsel for the Holders (which counsel shall be selected by
the Majority Holders and which counsel may also be counsel for the Initial
Purchasers) but not in addition to the one counsel referred to in clause
(ii) above and (viii) the fees and disbursements of the independent public
accountants of the Company and the Guarantors, including the expenses of any
special audits or “comfort” letters required by or incident to the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters or the Holders (other than fees and expenses set
forth in clause (ii) above) and underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder.
     “Representatives” shall have the meaning set forth in the preamble.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securities” shall have the meaning set forth in the preamble.
     “Securities Act” shall mean the United States Securities Act of 1933, as
amended from time to time.

-3-



--------------------------------------------------------------------------------



 



          “Shelf Effectiveness Deadline” shall have the meaning set forth in
Section 2(a)(i) hereof.
          “Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(a)(ii) hereof.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 2(a) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company and the Guarantors that covers all of the Registrable
Securities on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein; provided, however, that a registration statement shall not be deemed
the Shelf Registration Statement until such time as it includes a Prospectus
relating to the Securities.
          “Suspension Period” shall have the meaning set forth in Section 2(e)
of this Agreement.
          “Trust Indenture Act” shall mean the United States Trust Indenture Act
of 1939, as amended from time to time.
          “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.
          “Underwriter” shall have the meaning set forth in Section 3(e) hereof.
          “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.
          2. Registration Under the Securities Act. (a)(i) The Company shall
file with the SEC prior to or on the 191st day after the First Closing Date, and
use its reasonable best efforts to cause to become effective prior to or on the
283rd day after the First Closing Date (the “Shelf Effectiveness Deadline”), the
Shelf Registration Statement relating to the offer and sale of the Registrable
Securities by the Holders that have provided the information pursuant to
Section 2(a)(iii).
     (ii) The Company shall use its reasonable best efforts (subject to the
Company’s right to suspend the Shelf Registration Statement as described in
Section 2(e) below) to keep the Shelf Registration Statement continuously
effective in order to permit the Prospectus forming part thereof to be usable by
Holders until such time as all of the Securities cease to be Registrable
Securities (the “Shelf Effectiveness Period”).
     (iii) Notwithstanding any other provision hereof, no Holder of Registrable
Securities may include any of its Registrable Securities in the Shelf
Registration Statement pursuant to this Agreement unless the Holder furnishes to
the Company a fully completed notice and questionnaire in the form attached as
Annex A to the Final Offering Memorandum (the “Questionnaire”) and such other
information in writing as the Company and Guarantors may reasonably request in
writing for use in connection with the Shelf Registration Statement or
Prospectus included therein and in any application to be filed with or under
state securities laws. At least 30 days prior to the filing of the Shelf
Registration Statement, the Company will provide notice to the Holders of its
intention to file the Shelf Registration Statement; provided, however, that if
the Company elects to register the Registrable Securities pursuant to the Shelf
Registration Statement that has already been declared effective, the Company
will provide notice to the Holders of its intention to file the initial
Prospectus relating to the Registrable Securities at least 30 days prior to such
filing. In order to be named as a selling securityholder in the Shelf
Registration Statement or Prospectus at the time of effectiveness of the Shelf
Registration Statement or filing of such Prospectus, as

-4-



--------------------------------------------------------------------------------



 



applicable, each Holder must no later than 20 days following notice by the
Company of such filing, furnish the completed Questionnaire and such other
information that the Company may reasonably request in writing, if any, to the
Company in writing and the Company will include the information from the
completed Questionnaire and such other information, if any, in the Shelf
Registration Statement and the Prospectus, as necessary and in a manner, so that
upon effectiveness of the Shelf Registration Statement the Holder will be
permitted to deliver the Prospectus to purchasers of the Holder’s Registrable
Securities. From and after the date that the Shelf Registration Statement
becomes effective, upon receipt of a completed Questionnaire and such other
information that the Company may reasonably request in writing, if any, the
Company will as promptly as practicable but in any event within 15 Business Days
of such receipt, or within 15 Business Days of the end of any period during
which the Company has suspended use of the Prospectus, any amendments or
supplements to the Shelf Registration Statement necessary for such Holder to be
named as a selling securityholder in the Prospectus contained therein to permit
such Holder to deliver the Prospectus to purchasers of the Holder’s Securities
(subject to the Company’s right to suspend the Shelf Registration Statement as
described in Section 2(e) below); provided that from and after the beginning of
the first calendar quarter after the three-month anniversary of the date on
which the Shelf Registration Statement initially becomes effective, the Company
shall not be required to file any such amendment or supplement to the Shelf
Registration Statement (including by way of supplement to the Prospectus or
filing of a document to be incorporated by reference in the Shelf Registration
Statement or Prospectus) to add Holders for such purpose on more than one
occasion per calendar quarter. Holders that do not deliver a completed written
Questionnaire and such other information, as provided for in this
Section 2(a)(iii), will not be named as selling securityholders in the
Prospectus. Each Holder named as a selling securityholder in the Prospectus
agrees to promptly furnish to the Company all information required to be
disclosed in order to make information previously furnished to the Company by
the Holder not materially misleading. In addition, each such Holder agrees to
promptly furnish to the Company any other information regarding such Holder and
the distribution of such Holder’s Registrable Securities as the Company and the
Guarantors may from time to time reasonably request in writing.
     (iv) Each Holder agrees that if such Holder wishes to sell Registrable
Securities pursuant to the Shelf Registration Statement and related Prospectus
it will do so only in accordance with Section 2(a)(iii) and subject to
Section 2(e). Each Holder agrees not to sell any Registrable Securities pursuant
to the Shelf Registration Statement without delivering, or causing to be
delivered, a Prospectus to the purchaser thereof and, following termination of
the Shelf Effectiveness Period, to notify the Company, within ten days of a
written request by the Company, of the amount of Registrable Securities sold
pursuant to the Shelf Registration Statement and, in the absence of a response,
the Company may assume that all of such Holder’s Registrable Securities have
been so sold.
     (v) The Company represents and agrees that, unless it obtains the prior
consent of the Majority Holders or the consent of the managing Underwriter in
connection with any Underwritten Offering of Registrable Securities, and each
Holder represents and agrees that, unless it obtains the prior consent of the
Company and any such Underwriter, it will not make any offer relating to the
Securities that would constitute an Issuer Free Writing Prospectus, or that
would otherwise constitute a Free Writing Prospectus, required to be filed with
the SEC. The Company represents that any Issuer Free Writing Prospectus will not
include any information that conflicts with the information contained in the
Shelf Registration Statement or the Prospectus; and that any Issuer Free Writing
Prospectus, when taken together with the information in the Shelf Registration
Statement and the Prospectus, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
          The Company agrees to supplement or amend the Shelf Registration
Statement if required by the Securities Act or the rules and regulations
thereunder or by the instructions applicable to the registration form used by
the Company. In addition, to the extent the Company does not reasonably object,
the

-5-



--------------------------------------------------------------------------------



 



Company agrees to supplement or amend the Shelf Registration Statement as
reasonably requested by the Initial Purchasers with respect to information
relating to such Initial Purchasers or as reasonably requested by the Trustee on
behalf of the Holders covered by such Shelf Registration Statement with respect
to information relating to such Holders.
     (b) Expenses. The Company and the Guarantors shall pay all Registration
Expenses in connection with the registration pursuant to Section 2(a). Each
Holder shall pay all underwriting discounts, commissions and transfer taxes, if
any, relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.
     (c) Effectiveness. After the Shelf Registration Statement is effective, if
the offering of Registrable Securities pursuant to the Shelf Registration
Statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or any other governmental agency or court, such Shelf
Registration Statement will be deemed not to have been effective during the
period of such interference, until the offering of Registrable Securities
pursuant to such Shelf Registration Statement may legally resume.
     (d) Liquidated Damages. Each of the following is a “Registration Default”:
(w) the Shelf Registration Statement has not been filed with the SEC on or
before the 191st day following the First Closing Date, (x) the Shelf
Registration Statement has not become effective by the Shelf Effectiveness
Deadline, provided that a failure of the shelf registration statement to become
effective by the Shelf Effectiveness Deadline will not constitute a registration
default if such failure arises from a delay in effectiveness based upon the
advice of the Company’s legal counsel and legal counsel for the Initial
Purchasers, unless such failure continues after the first anniversary of the
earliest date of original issuance of any of the Notes; (y) after the Shelf
Registration Statement has become effective, subject to Section 2(e), the Shelf
Registration Statement fails to be effective or usable by the Holders without
being succeeded within ten Business Days by a post-effective amendment or a
report filed with the SEC pursuant to the Exchange Act that cures the failure to
be effective or usable or (z) the Shelf Registration Statement has become
effective and then ceases to remain effective or otherwise available for more
than the Suspension Period (as defined in Section 2(e)). If a Registration
Default occurs, additional interest, as liquidated damages (“Liquidated
Damages”), will accrue, from and including the day following the Registration
Default to but excluding the earlier of (1) the day on which the Registration
Default has been cured and (2) the day after the end of the Shelf Effectiveness
Period, at a rate per annum of 0.25% of the principal amount of the Notes
constituting Registrable Securities to and including the 90th day following such
Registration Default and at a rate of 0.50% of the principal amount of the Notes
constituting Registrable Securities from and after the 91st day following such
Registration Default until all Registration Defaults have been cured; provided
that (i) in no event shall Liquidated Damages accrue at a rate per annum
exceeding 0.50% of the principal amount of the Registrable Securities, (ii) no
Liquidated Damages shall accrue on a Security that is not a Registrable Security
and (iii) Liquidated Damages shall not accrue under clause (y) or (z) above with
respect to any Holder that does not timely complete and deliver a Questionnaire.
Upon the cure of all Registration Defaults then continuing, the accrual of
Liquidated Damages will automatically cease and the interest rate borne by the
Registrable Securities will revert to the original interest rate at such time.
Liquidated Damages shall be computed based on the actual number of days elapsed
in each 90-day period in which the Shelf Registration Statement is not effective
or is unusable. Liquidated Damages will be paid semi-annually in arrears, with
the first semi-annual payment due on the first interest payment date, as
applicable, following the date on which such Liquidated Damages begin to accrue.
If a Holder converts some or all of its Notes into Common Shares when there
exists a Registration Default with respect to such Notes, the Holder will not be
entitled to receive Liquidated Damages on such Common Shares and will not
receive any additional shares or cash upon conversion. Holders that have
converted Notes into Common Shares will not be entitled to receive any
Liquidated Damages with respect to such Common Shares or the Registrable
Securities converted.

-6-



--------------------------------------------------------------------------------



 



     The parties agree that the sole monetary damages payable for a violation of
the terms of this Agreement with respect to which Liquidated Damages are
expressly provided shall be such Liquidated Damages. Nothing shall preclude a
Holder of Registrable Securities from pursuing or obtaining specific performance
or equitable relief with regard to this Agreement.
     A Registration Default under clause (w) shall be cured upon filing of the
Shelf Registration Statement. A Registration Default under clause (x) above
shall be cured upon the effectiveness of the Shelf Registration Statement. A
Registration Default under clause (y) or (z) above shall be cured on the date an
amended Shelf Registration Statement becomes effective or the Company otherwise
declares the Shelf Registration Statement and the Prospectus useable. The
Company will have no liabilities for monetary damages other than the Liquidated
Damages with respect to any Registration Default.
     The parties agree that the Liquidated Damages provided for in this Section
2(d) constitute a reasonable estimate of the damages that may be incurred by
Holders of Registrable Securities and do not constitute a penalty.
     (e) Suspension. The Company may suspend the use of any Prospectus, without
incurring or accruing any obligation to pay Liquidated Damages pursuant to
Section 2(d), for a period not to exceed 45 days in any 90-day period or an
aggregate of 120 calendar days in any twelve-month period (each, a “Suspension
Period”) if the Company shall have determined in good faith that because of
valid business reasons (not including avoidance of the Company’s obligations
hereunder), including without limitation proposed or pending corporate
developments and similar events or because of filings with the SEC, it is in the
best interests of the Company to suspend such use, and prior to suspending such
use the Company provides the Holders with notice of such suspension, which
notice need not specify the nature of the event giving rise to such suspension.
If the disclosure relates to a previously undisclosed proposed or pending
material business transaction, the disclosure of which the Company determines in
good faith would be reasonably likely to impede its ability to consummate such
transaction, or would otherwise be seriously detrimental to the Company and its
subsidiaries taken as a whole, the Company may extend the suspension period from
45 days to 60 days in any 90 day period. Each Holder shall keep confidential at
all times any communications received by it from the Company regarding the
suspension of the use of the Prospectus, except as required by applicable law.
     3. Registration Procedures. (a) In connection with their obligations
pursuant to the Section 2, the Company and the Guarantors shall as expeditiously
as possible:
     (i) prepare and file with the SEC the Shelf Registration Statement on the
appropriate form under the Securities Act, (x) which form shall be selected by
the Company and the Guarantors and shall be available for the sale of the
Registrable Securities by the Holders thereof and (y) which Shelf Registration
Statement shall comply as to form in all material respects with the requirements
of the applicable form and include all financial statements required by the SEC
to be filed therewith; and use their reasonable efforts to cause such Shelf
Registration Statement to become effective and remain effective for the Shelf
Effectiveness Period;
     (ii) prepare and file with the SEC such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep such
Shelf Registration Statement effective for the Shelf Effectiveness Period and
cause each Prospectus to be supplemented by any required prospectus supplement
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act; and keep each Prospectus current during the Shelf Effectiveness Period;
     (iii) to the extent any Issuer Free Writing Prospectus is used, file with
the SEC any Issuer Free Writing Prospectus that is required to be filed by the
Company or the Guarantors with

-7-



--------------------------------------------------------------------------------



 



the SEC in accordance with the Securities Act and to retain any Issuer Free
Writing Prospectus not required to be filed;
     (iv) furnish to each Holder of Registrable Securities, to counsel for the
Initial Purchasers and to each Underwriter of an Underwritten Offering of
Registrable Securities, if any, without charge, as many copies of each
Prospectus, including each preliminary Prospectus or Issuer Free Writing
Prospectus, and any amendment or supplement thereto, in order to facilitate the
sale or other disposition of the Registrable Securities thereunder; and the
Company and the Guarantors consent to the use of such Prospectus, preliminary
Prospectus or such Issuer Free Writing Prospectus and any amendment or
supplement thereto in accordance with applicable law by each of the Holders of
Registrable Securities and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary Prospectus or such Issuer Free Writing Prospectus
or any amendment or supplement thereto in accordance with applicable law;
     (v) use their reasonable efforts to register or qualify as soon as
practicable the Registrable Securities under all applicable state securities or
blue sky laws of such jurisdictions as any Holder of Registrable Securities
covered by the Shelf Registration Statement shall reasonably request in writing
by the time the applicable Shelf Registration Statement becomes effective; and
do any and all other acts and things that may be reasonably necessary or
advisable to enable each Holder to complete the disposition in each such
jurisdiction of the Registrable Securities owned by such Holder; provided that
neither the Company nor any Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;
and cooperate with such Holders in connection with any filings required to be
made with the National Association of Securities Dealers, Inc.;
     (vi) notify each Holder of Registrable Securities and one counsel (plus one
Canadian counsel) for the Initial Purchasers promptly and, if requested by any
such Holder or counsel, confirm such advice in writing (1) when the Shelf
Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, when any Issuer Free
Writing Prospectus has been filed or any amendment or supplement to the
Prospectus or any Issuer Free Writing Prospectus has been filed, (2) of any
request by the SEC or any state securities authority for amendments and
supplements to the Shelf Registration Statement, Prospectus or any Issuer Free
Writing Prospectus or for additional information after the Shelf Registration
Statement has become effective, (3) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of the Shelf
Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of the Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of the Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
the Shelf Registration Statement is effective that makes any statement made in
such Shelf Registration Statement or the related Prospectus or any Issuer Free
Writing Prospectus untrue in any material respect or that requires the making of
any changes in such Shelf Registration Statement or

-8-



--------------------------------------------------------------------------------



 



Prospectus or any Issuer Free Writing Prospectus in order to make the statements
therein not misleading and (6) of any determination by the Company or any
Guarantor that a post-effective amendment to the Shelf Registration Statement or
any amendment or supplement to the Prospectus or any Issuer Free Writing
Prospectus would be appropriate;
     (vii) use their reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of the Shelf Registration Statement or to resolve
any objection of the SEC pursuant to Rule 401(g)(2), including by filing an
amendment to such Shelf Registration Statement on the proper form, at the
earliest possible moment and provide immediate notice to each Holder of the
withdrawal of any such order or such resolution;
     (viii) furnish to each Holder of Registrable Securities included in such
Shelf Registration Statement, without charge, at least one conformed copy of
each Shelf Registration Statement and any post-effective amendment thereto
(without any documents incorporated therein by reference or exhibits thereto,
unless requested);
     (ix) cooperate with the Holders of Registrable Securities to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and enable such
Registrable Securities to be issued in such denominations and registered in such
names (consistent with the provisions of the Indenture) as such Holders may
reasonably request at least one Business Day prior to the closing of any sale of
Registrable Securities;
     (x) upon the occurrence of any event contemplated by Section 3(a)(vi)(2)
through (6) hereof, use their reasonable efforts to prepare and file with the
SEC a supplement or post-effective amendment to the Shelf Registration Statement
or the related Prospectus or any Issuer Free Writing Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Registrable Securities, such Prospectus or Issuer Free Writing
Prospectus, as the case may be, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and the Company and the Guarantors shall notify the Holders of
Registrable Securities to suspend use of the Prospectus or any Issuer Free
Writing Prospectus, as the case may be, as promptly as practicable after the
occurrence of such an event, and such Holders hereby agree to suspend use of the
Prospectus or any Issuer Free Writing Prospectus, as the case may be, until the
Company and the Guarantors have amended or supplemented the Prospectus or any
Issuer Free Writing Prospectus, as the case may be, to correct such misstatement
or omission;
     (xi) a reasonable time prior to the filing of the Shelf Registration
Statement, any Prospectus, any Issuer Free Writing Prospectus, any amendment to
the Shelf Registration Statement or amendment or supplement to a Prospectus or
to a Issuer Free Writing Prospectus, provide copies of such document to one
counsel for the Holders (which counsel shall be selected by the Majority Holders
and which counsel may also be counsel for the Initial Purchasers); and the
Company and the Guarantors shall use their reasonable best efforts to reflect in
the document, when so filed, such comments as are reasonably proposed, provided
that such comments are provided by two Business Days of receipt of any such
documents; and provided further that, the Company and the Guarantors shall not
be required to provide to such counsel pursuant to this paragraph copies of any
proposed Exchange Act filings by the Company or the Guarantors;

-9-



--------------------------------------------------------------------------------



 



     (xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Registrable Securities; cooperate with
the Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and execute, and use their reasonable efforts to cause
the Trustee to execute, all documents as may be required to effect such changes
and all other forms and documents required to be filed with the SEC to enable
the Indenture to be so qualified in a timely manner;
     (xiii) make available for inspection by a representative of the Holders of
the Registrable Securities (an “Inspector”), any Underwriter participating in an
Underwritten Offering pursuant to such Shelf Registration Statement and one firm
of accountants, if any, designated by a majority of the Holders of Registrable
Securities covered by such Shelf Registration and in an Underwritten Offering,
one counsel (plus one Canadian counsel) and one firm of accountants, if any,
designated by such Underwriter, at reasonable times and in a reasonable manner,
all pertinent financial and other records, documents and properties of the
Company and its subsidiaries and cause the respective officers, directors and
employees of the Company and the Guarantors to supply all information reasonably
requested by any such Inspector, Underwriter, counsel or accountant in
connection with the Shelf Registration Statement; provided that if any such
information is identified by the Company or any Guarantor as being confidential
or proprietary, each Person receiving such information shall take such actions
as are reasonably necessary to protect the confidentiality of such information
to the extent such action is otherwise not inconsistent with, an impairment of
or in derogation of the rights and interests of any Inspector, Holder,
Underwriter, counsel or accountant;
     (xiv) use their reasonable efforts to cause all Registrable Securities to
be listed on any securities exchange or any automated quotation system on which
similar securities issued or guaranteed by such Issuer are then listed if
requested by the majority of the Holders whose Registrable Securities are
covered by such Shelf Registration Statement, to the extent such Registrable
Securities and Issuers satisfy applicable listing requirements;
     (xv) if reasonably requested by any Holder of Registrable Securities
covered by the Shelf Registration Statement, promptly include in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received notification of
the matters to be so included in such filing; and
     (xvi) enter into such customary agreements and take all such other actions
in connection therewith (including those requested by the Holders of a majority
in principal amount of the Registrable Securities covered by the Shelf
Registration Statement) in order to expedite or facilitate the disposition of
such Registrable Securities including, but not limited to, an Underwritten
Offering and in such connection, (1) to the extent possible, make such
representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Company and its
subsidiaries and the Shelf Registration Statement, Prospectus, any Issuer Free
Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings of
comparable securities and confirm the same if and when requested, (2) obtain
opinions of counsel to the Company and the Guarantors (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Holders of a majority in principal amount of the Registrable Securities being
sold and such Underwriters and their respective counsel) addressed to each
selling Holder and Underwriter of Registrable

-10-



--------------------------------------------------------------------------------



 



Securities, covering the matters customarily covered in opinions requested in
underwritten offerings of comparable securities, (3) obtain “comfort” letters
from the independent certified public accountants of the Company and the
Guarantors (and, if necessary, any other certified public accountant of any
subsidiary of the Company or any Guarantor, or of any business acquired by the
Company or any Guarantor for which financial statements and financial data are
or are required to be included in the Shelf Registration Statement) addressed to
each selling Holder (to the extent permitted by applicable professional
standards) and Underwriter of Registrable Securities, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings of comparable securities,
including but not limited to financial information contained in any preliminary
Prospectus, Prospectus or Issuer Free Writing Prospectus and (4) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings of
comparable securities, to evidence the continued validity of the representations
and warranties of the Company and the Guarantors made pursuant to clause (1)
above and to evidence compliance in all material respects with any customary
conditions contained in an underwriting agreement.
     (b) The Company may require each Holder of Registrable Securities to
furnish to the Company such information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Company and the
Guarantors may from time to time reasonably request in writing, and the Company
and the Guarantors may exclude from such registration the Registrable Securities
of any Holder that fails to furnish such information within a reasonable time
after receiving such request.
     (c) Each Holder of Registrable Securities covered in the Shelf Registration
Statement agrees that, upon receipt of any notice from the Company or the
Guarantors of the happening of any event of the kind described in
Section 3(a)(vi)(2) through 3(a)(vi)(6) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus and any Issuer Free Writing Prospectus
contemplated by Section 3(a)(x) hereof and, if so directed by the Company or the
Guarantors, such Holder will deliver to the Company and the Guarantors all
copies in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus and any Issuer Free Writing Prospectus covering
such Registrable Securities.
     (d) The Holders of Registrable Securities covered by the Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the Underwriters that
will administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering. In no
event will an Underwritten Offering of Registrable Securities be made without
the prior written agreement of the Company (such agreement not to be
unreasonably withheld).
     4. Indemnification and Contribution. (a) The Company and each Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser and each Holder, their respective affiliates, directors and officers
and each Person, if any, who controls any Initial Purchaser or any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in the
Shelf Registration Statement or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, or (2) any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus, any
Issuer Free Writing Prospectus used in violation of this Agreement

-11-



--------------------------------------------------------------------------------



 



or any “issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Holder furnished to the Company in writing through The
Representatives or any selling Holder expressly for use therein. In connection
with any Underwritten Offering permitted by Section 3, the Company and the
Guarantors, jointly and severally, will also indemnify the Underwriters, if any,
selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with the Shelf
Registration Statement, any Prospectus, any Issuer Free Writing Prospectus or
any Issuer Information (except as to any information relating to any such
Underwriter, selling brokers, dealers and similar securities industry
professionals participating in the relevant distribution).
     (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless each of the Company, the Guarantors, the Initial Purchasers and the
other selling Holders, the directors of the Company and the Guarantors, each
officer of the Company and the Guarantors who signed the Shelf Registration
Statement and each Person, if any, who controls the Company, the Guarantors, any
Initial Purchaser and any other selling Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Holder
furnished to the Company in writing by such Holder expressly for use in the
Shelf Registration Statement, any Prospectus and any Issuer Free Writing
Prospectus.
     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 4 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 4. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (or if the Holders, to the
Majority Holders) to represent the Indemnified Person and any others entitled to
indemnification pursuant to this Section 4 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the named parties in any such proceeding (including any impleaded
parties) include both the Indemnifying Person and the Indemnified Person, and
the Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person (or if the Holders, to the Majority
Holders); or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of

-12-



--------------------------------------------------------------------------------



 



both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm (x) for any Initial Purchaser, its affiliates,
directors and officers and any control Persons of such Initial Purchaser shall
be designated in writing by the Representatives, (y) for any Holder, its
directors and officers and any control Persons of such Holder shall be
designated in writing by the Majority Holders and (z) in all other cases shall
be designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
     (d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities, on the one hand,
and by the Holders from receiving Securities registered under the Securities
Act, on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
     (e) The Company, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 4 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 4, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities sold by such Holder exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was

-13-



--------------------------------------------------------------------------------



 



not guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 5 are several and not joint.
     (f) The remedies provided for in this Section 4 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
     (g) The indemnity and contribution provisions contained in this Section 4
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Initial Purchasers or any Holder or any Person controlling any Initial
Purchaser or any Holder, or by or on behalf of the Company or the Guarantors or
the officers or directors of or any Person controlling the Company or the
Guarantors and (iii) any sale of Registrable Securities pursuant to the Shelf
Registration Statement.
     5. General.
     (a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Majority Holders affected by such amendment, modification, supplement, waiver or
consent; provided that no amendment, modification, supplement, waiver or consent
to any departure from the provisions of Section 4 hereof that adversely affects
the rights of any Holder of Registrable Securities shall be effective as against
any such Holder unless consented to in writing by such Holder. Any amendments,
modifications, supplements, waivers or consents pursuant to this Section 5(b)
shall be by a writing executed by each of the parties hereto.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company in
a Questionnaire, which address initially shall be the address of the Initial
Purchasers set forth in the Purchase Agreement (and thereafter at such other
address of which notice is given in accordance with the provisions of this
Section 5(c)); (ii) if to the Company and the Guarantors, initially at the
Company’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 5(c); and (iii) to such other persons at their respective addresses
as provided in the Purchase Agreement and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section 5(c).
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

-14-



--------------------------------------------------------------------------------



 



     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.
     (e) Third Party Beneficiaries. Each Initial Purchaser (even if such Initial
Purchaser is not a Holder of Registrable Securities) shall be a third party
beneficiary to the agreements made hereunder between the Company, on the one
hand, and the Holders, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of Holders hereunder. Each Holder
shall be a third party beneficiary to the agreements made hereunder between the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights or
the rights of other Holders hereunder.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (g) Specific Enforcement. Without limiting the remedies available to the
Initial Purchasers and the Holders, the Company acknowledges that any failure by
the Company to comply with its obligations under Section 2(a) may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it may not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
any Initial Purchaser or any Holder may seek such relief as may be required to
specifically enforce the Company’s obligations under Sections 2(a).
     (h) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
     (i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (j) Miscellaneous. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Company, the Guarantors and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            Very truly yours,

NORTEL NETWORKS CORPORATION
      By:           Name:   Katharine B. Stevenson        Title:   Treasurer   
          By:           Name:   Gordon A. Davies       Title:   General
Counsel—Corporate and Corporate Secretary        NORTEL NETWORKS LIMITED
      By:           Name:   Katharine B. Stevenson        Title:   Treasurer   
          By:           Name:   Gordon A. Davies        Title:   General
Counsel—Corporate and Corporate Secretary        NORTEL NETWORKS INC.
      By:           Name:   Allen K. Stout        Title:   Vice President,
Finance     

-16-



--------------------------------------------------------------------------------



 



Accepted: March 28, 2007
[                      ],
as Representatives of the Several Initial Purchasers listed
in Schedule 1 to the Purchase Agreement.
BY: [                      ],
on behalf of the Representatives

         
By:
       
 
 
 
Authorized Signatory    

-17-